Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        02-AUG-2019
                                                        02:20 PM
                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII



              COLLEEN P. COLLINS, nka COLLEEN P. OTANI,
           Petitioner/Plaintiff-Appellee/Cross-Appellant,

                                   vs.

                          JOHN A. WASSELL,
           Respondent/Defendant-Appellant/Cross-Appellee.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 07-1-0206)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee/Cross-Appellant Colleen
 P. Collins’ Application for Writ of Certiorari, filed on July 1,
 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, August 2, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson